DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. Accordingly, claims 12, 14-16, and 22 remain pending, claim 12 has been amended, claim 13 has been canceled, and claim 22 has been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “wherein an emission end surface of the light emission unit is spaced away from the contact plane of the acoustic wave detection unit toward the transducer array side in a normal direction of the detection surface” and “wherein the light emission unit reflects or refracts the measurement light to incline the optical axis at the emission end surface” in lines 11-13 & 17-18, renders the claim indefinite because it is unclear how far the emission end surface of the light emission unit is from the contact plane of the acoustic wave detection, i.e. at what distance between the emission end surface of the light emission unit and the contact plane of the acoustic wave detection is a sufficient for being defined as being “spaced away”. . A review of the specification reveals disclosure in [0063-0065] which state “The time from when the photoacoustic wave U2 is generated until the photoacoustic wave U2 is detected depends on the interval between an illumination region on horizontally spaced away from the acoustic wave detection unit, depicted as W1 in FIG. 5F, where the emission end surface and the acoustic wave detection unit are in the same contact plane.
reflected or refracted by the light emission unit in order to incline the optical axis at the end of the emission end surface, it is further unclear to what measureable degree/angle the optical axis is inclined by the reflected/refracted measurement light. A review of the specification reveals disclosure referencing FIG. 2B in [0047] “At an emission end of each of the light emission units 42, an emission end surface 42 e which obliquely intersects an optical axis inside the light emission unit 42 is formed, and measurement light is refracted when emitted from the emission end surface 42 e. “The emission end surface which obliquely intersects the optical axis” represents that the emission end surface 42 e is not orthogonal to the optical axis and the emission end surface 42 e and the optical axis intersect each other at an angle at which measurement light is refracted in a desired direction. With this, measurement light L is emitted from the light emission unit 42 in a state where the optical axis at the emission end surface is inclined to a side opposite to the side on which the transducer array 20 is positioned with respect to a normal direction of the detection surface of the transducer array 20 (acoustic wave detection unit). In other words, as shown in FIGS. 3A and 3B, an optical axis La at the emission end surface 42 e is in a direction rotated by a predetermined angle θ to the side (hereinafter, referred to as an outer side of the probe) opposite to the side (hereinafter, referred to as an inner side of the probe) on which the transducer array 20 is positioned around an intersection point P0 of the emission end surface 42 e and the optical axis inside the light emission unit 42 with respect to a inclined to the outside with respect to the normal direction of the detection surface of the element” (emphasis added), while disclosure in [0047-0048] provide information regarding an angle of rotation of the optical axis and why the optical axis is inclined, there is no discussion providing information as to how much the optical axis is inclined at the emission end surface. Further in [0065] “It is preferable that the inclination of the optical axis at the emission end surface 42 e of the light emission unit 42 is set in a range in which the interval satisfies the range described above” (emphasis added), earlier in [0065] provides discussion of a measurable distance/separation interval between the and the illumination region on the contact plane of measurement light L and the acoustic wave detection unit, but does not specify how the range of inclination is measured and how the  measured range of inclination is quantified. 

Claims 14-16 are also rejected due to their dependency on claim 12 in light of the rejection outlined above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa et al. (JP2013255707A, hereafter “Oikawa”).
Regarding claim 22, Oikawa teaches discloses photoacoustic measurement apparatus (“the present invention is applicable to a hand‐held photoacoustic device or a photoacoustic device in which a photoacoustic probe is mounted on a robot arm or a stage” [0032]) comprising: 
a probe having a light emission unit configured to emit measurement light to a subject and an acoustic wave detection unit configured to detect a photoacoustic wave generated in the subject by the emission of the measurement light (“the photoacoustic probe shown in FIG. 2, an "emission surface of the optical system 120" may be inclined with respect to a "detection surface  
a processor configured to process a photoacoustic signal based on the photoacoustic wave detected by the acoustic wave detection unit (“ the signal processing device 300 amplifies the detection signal obtained from the acoustic wave detector 110 and converts the detection signal from an analog signal into a digital signal” [0080]); 
wherein an emission end surface of the light emission unit is spaced away from a contact plane of the acoustic wave detection unit in a normal direction of a detection surface of the acoustic wave detection unit (“As long as the light shielding member 130 has the above‐described arrangement, each of the optical system, the acoustic wave detector, and the light shielding member may have any arrangement” [0029]), and 
an optical axis of the measurement light at the emission end surface is rotated (“the light 124 emitted [along the optical axis] by the light source 200 is guided by the bundle fiber 121, and after being processed [directed/controlling the focusing, by being directed away] into the desired shape [the desired directionality of the optical axis] by the diffusion plate 122, the prism 123” [0043]) by a predetermined angle to a side opposite to a side on which the acoustic wave detection unit is positioned (“it is preferable that no light shielding member is disposed within the range of the directivity angle of the acoustic wave detector 110. The directional angle is an angle that is half of the conversion efficiency of the acoustic wave detector (typically, the conversion efficiency for the photoacoustic wave from the front of the acoustic wave detector).” [0037]) around an intersection point of the emission end surface and the optical axis inside the light emission unit with respect to a normal direction of the detection surface of the acoustic wave detection unit (see 114 in FIG. 3).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 14-15, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Tokita (US20140046166), in view of Oikawa, further in view of Seibel et al. (US20170310889, hereafter “Seibel”).
Regarding claim 12, Tokita discloses a photoacoustic measurement apparatus comprising:
a probe (Figs. 2, 3E) having a light emission unit (3,3a in Figs. 2, 3E) configured to emit measurement light to a subject and an acoustic wave detection unit having a transducer array (2 in Figs. 2, 3E) configured to detect a photoacoustic wave generated in the subject by the emission of the measurement light (Figs. 2, 3E); and
a processor (“a processor configured to create image information on an internal part of the object based on the photoacoustic wave received by the probe” [0016]),
wherein the processor is configured to process a photoacoustic signal based on the photoacoustic wave detected by the acoustic wave detection unit (“a processor configured to create image information on an internal part of the object based on the photoacoustic wave received by the probe” [0016]), and
wherein the light emission unit reflects the measurement light (“side surfaces of the acoustically matching member 9 and that surface of the acoustically matching member which faces the object except the irradiating end 3 b are provided with a light-shielding material 9 a (i.e., reflecting material or absorbing material” [0047], FIG. 3E), but does not explicitly disclose wherein the probe includes a contact plane, the contact plane including a detection surface of the acoustic wave detection unit, wherein an emission end surface of the light emission unit is spaced away from the contact plane of the acoustic wave detection unit toward the transducer array side in a normal direction of the detection surface, and the measurement light to incline the optical axis at the emission end surface.

wherein an emission end surface of the light emission unit is spaced away from the contact plane of the acoustic wave detection unit toward the transducer array side in a normal direction to the detection surface (see ends of items 120 in FIG. 2), and
the light emission unit reflects (“In other words, in this embodiment, the "light exit surface" of the optical system 120 refers to the surface of the prism 123 on the subject side.” [0026] and “the optical system 120 may have any configuration as long as it can guide the light emitted from the light source 200 to the subject 600” [0054]) the measurement light to incline (“the optical system 120 including 2 propagation light paths is arranged so as to sandwich the acoustic wave detector 110” [0028] and “as in the case of the photoacoustic probe shown in FIG. 2, an "emission surface of the optical system 120" may be inclined with respect to a "detection surface of the photoacoustic wave in the acoustic wave detector 110".” [0030]) the optical axis (see 114 in FIG. 3) at the emission end surface (“light may be guided to the subject 600 using a mirror or a total reflection prism.” [0055] and “In order to reduce the light intensity of the emitted light, it is necessary to employ a material that absorbs the emitted light or a material that reflects the emitted light as a material of the light shielding member 130” [0059, “the "emission surface of the light in the optical system 120" have the same plane, but the present invention is not limited thereto. As long as the light shielding member 130 has the above‐described arrangement, 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tokita with the probe includes a contact plane, the contact plane including a detection surface of the acoustic wave detection unit, and an emission end surface of the light emission unit is spaced away from the contact plane of the acoustic wave detection unit toward the transducer array side in a normal direction to the detection surface and the measurement light to incline the optical axis at the emission end surface  as taught by Oikawa in order to provide capable of reducing noise included in a detection signal obtained by detecting photoacoustic waves ([0007] of Oikawa).
Tokita, in view of Oikawa, does not explicitly disclose wherein the emission end surface is configured to direct light emitted from the light emission unit along an optical axis that is inclined away from a normal direction of a detection surface at a center of the acoustic wave detection unit.
However, in solving the same problem, Seibel teaches wherein the emission end surface is configured to direct light emitted from the light emission unit along an optical axis that is inclined away from a normal direction of a detection surface at a center of the acoustic wave detection unit (see FIG. 8 and [0090] where the end of the optical fiber is cut at such an angle relative to the perpendicular axis of the optical fiber core and as a result, the resulting optical axis of the light emitted then deviates by an angle θ2).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tokita and Oikawa with the 
Regarding claim 14, Tokita, in view of Oikawa and Seibel, substantially discloses all the limitations of the claimed invention, specifically, Tokita discloses the photoacoustic measurement apparatus according to claim 12, wherein the acoustic wave detection unit is a transducer array having a plurality of acoustic wave detection elements (Figs. 2 and 3E, “An array of detecting elements such as PZTs or CMUTs, for example, can be used as the probe 2” [0041]) and the light emission unit includes a first light guide member which expands a propagation range of the measurement light in an array direction of the transducer array (Fig. 3E).
Regarding claim 15, Tokita, in view of Oikawa and Seibel, substantially discloses all the limitations of the claimed invention, specifically, Tokita discloses the photoacoustic measurement apparatus according to claim 14, wherein an optical axis in the first light guide member is parallel to the normal direction (Fig. 3E) and refracts the measurement light when emitted from the first light guide member to incline the optical axis at the emission end surface with respect to the normal direction (Fig. 3E).
Regarding claim 16, Tokita, in view of Oikawa and Seibel, substantially discloses all the limitations of the claimed invention, specifically, Tokita discloses the photoacoustic measurement apparatus according to claim 14, wherein the emission end surface of the light .
Response to Arguments
Applicant-initiated interview
	In response to the applicant’s remarks in the section under heading “Examiner Interview” on page 7 of the remarks filed 11/30/2020, applicant states:
“	During the interview, the parties discussed proposed changes to the claims in an attempt to more clearly recite the claimed invention. The parties agreed that currently pending claim 1 is likely not anticipated by the cited art. Further, the parties agreed that proposed, amended claim 12 is patentable over the cited art. The amendments and arguments presented herein are consistent with the discussion between the parties during the interview, and are believed to place the application into condition for allowance”

The applicant is directed to the interview summary mailed 11/13/2020, from the interview conducted on 11/03/2020. From the interview summary, it is clearly noted that claim 1, which was previously withdrawn from examination without traverse by the applicant, was not discussed during the interview. Further, there was no such agreement that amended claim 12 is patentable over the prior art. 

Rejections under 35 U.S.C. § 103
Applicant’s arguments, see pages 7-8, filed 11/30/2020, applicant states:
“	The  description  in  Oikawa's  paragraph  [0037],  as  relied  upon  by  the Examiner,  is only related to the directional  angle of the acoustic wave detector.  Therefore, this 
Reference numeral 114 in FIG.  3 of Oikawa indicates a detection region of the acoustic wave detector, but not indicate the measurement light, the rotation or the rotation direction of the optical axis thereof (refer to paragraph [0035] of Oikawa)”

	In response, the applicant is directed towards [0033] of Oikawa which discloses “Note that, in the photoacoustic device, a photoacoustic wave is generated at every position irradiated with light”, therefore the detection area of the acoustic wave detector is the same area irradiated with the measurement light.
In the first paragraph of page 13, applicant states:
“	Again, in case where the configuration of FIG.3E of Tokita is modified to a configuration in which an emission end surface of the light emission unit (the illuminating light irradiating ends 3b) is spaced away from the contact plane of the acoustic wave detection unit (the detection surface of probe 2) in a normal direction of the detection surface as taught by Oikawa, the illuminating light would be emitted into a space other than object, even when the probe unit detects the reflected wave of the ultrasound wave. This means that such modification would render Tokita unsuitable for its intended purpose”

	As a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
Further in response, it is noted that regardless of the illumination of additional objects, modified Tokita is seen to provide some illumination of the target object, given the instance when “the probe unit detects the reflected wave of the ultrasound wave.”  
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported  
In the second paragraph of page 13, applicant states:
“	In contrast to the above embodiments of Tokita, In Applicant's claimed invention, with regard to the feature of "an emission end surface of the light emission unit is spaced away from the contact plane of the acoustic wave detection unit toward the transducer array side in a normal direction of the detection surface", the emission end surface 42e of the light emission unit 42 is spaced away from the contact plane including the detection surface of the transducer array 20 toward the transducer array side in a normal direction of the detection surface, or upward of the subject M (refer to FIG. 2B, paragraph [0033] of the present specification)”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “upward of the subject M”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



/A.S./Examiner, Art Unit 3793